Citation Nr: 0633193	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than April 24, 2003, 
for entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1944 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this appeal on the docket, upon motion 
of the appellant.  See 38 C.F.R. § 20.900(c) (2006).



FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for hearing loss and tinnitus on April 24, 2003.  

2.  In a November 2003 rating decision, the RO granted 
service connection for both disabilities claimed, and 
assigned 50 percent and 10 percent disability ratings, 
respectively.  An effective date of April 24, 2003, was 
assigned for each disability rating.  The combined disability 
rating was 60 percent.  The veteran is not service connected 
for any other disability.

3.  On March 24, 2005, the RO received a statement from the 
veteran requesting TDIU on account of his service-connected 
disabilities.

4.  In March 2005, the RO granted TDIU, effective April 24, 
2003.  The veteran's entitlement to TDIU is dependent upon 
the establishment of service connection for hearing loss and 
tinnitus.  




CONCLUSION OF LAW

The criteria for an effective date prior to April 24, 2003, 
for the grant of service connection for TDIU are not met.  38 
U.S.C.A. §§ 5101, 5110, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
sequence of communications between the RO and the veteran 
does not strictly meet that requirement, but the Board 
believes that the notice was substantially sufficient and 
consistent with the VCAA, given the circumstances of the 
claim. 

In response to the veteran's claim for service connection for 
bilateral hearing loss, which was received on April 24, 2003, 
the RO sent him and his representative a VCAA-compliant 
letter, with attachments, in May 2003, which provided 
detailed notice as to the evidence needed for the claim and 
the respective duties of VA and the veteran in obtaining such 
evidence.  The ensuing development led to the grant of 
service connection for both hearing loss and tinnitus, by 
rating action in November 2003.  The veteran's representative 
filed a claim for TDIU in March 2005, and the RO immediately 
granted that benefit, making it effective from the date of 
the claim for service connection in April 2003. 

The veteran filed a statement later in March 2005, indicating 
that the TDIU grant was sufficient for him to withdraw his 
appeal as to several other issues unrelated to the present 
matter.  Then, in April 2005, he filed a notice of 
disagreement with the effective date of the TDIU grant, 
contending it should have been assigned from the date he 
retired and stopped working, at the age of 65 (the veteran 
was born in October 1925, and is now 81 years of age).  In 
September 2005, the RO sent him and his representative a 
VCAA-compliant letter, with attachments, which provided 
detailed notice as to the evidence needed for the TDIU 
earlier-effective-date claim and the respective duties of VA 
and the veteran in obtaining such evidence.  He responded 
with further information, including an assertion that TDIU 
should have begun at age 62 or 65.

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Although the 
earlier effective date issue is undoubtedly a "downstream" 
claim, the outcome of this appeal is dependent upon evidence 
which is already in the file, and has been for several years.  
Moreover, no additional amount of development could alter the 
factual record in this case, particularly the date on which 
he filed his claim.  VA therefore has no further duty to 
notify the veteran of evidence needed to substantiate this 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any such evidence exists.

II.  Factual Background

On April 24, 2003, the RO received a claim seeking service 
connection for hearing loss.  In October 2003, the veteran 
underwent VA examinations, which yielded diagnoses of chronic 
hearing loss and tinnitus related to service.  At the time of 
the examinations, the veteran reported that he last worked in 
1989 in liquor sales, and that he had retired at the age of 
63 following a heart attack.  

Following the VA examinations, the RO adjudicated the 
veteran's claim, and by a rating action dated in November 
2003 granted service connection for hearing loss and 
tinnitus.  50 and 10 percent disability ratings were 
assigned, respectively.  The combined disability rating was 
60 percent.  The effective date assigned was April 24, 2003, 
the date of claim.  

Thereafter a claim for TDIU was received by the RO on March 
24, 2005, from the veteran's representative.  By rating 
action sent to the veteran one week later, the RO granted 
TDIU and assigned an effective date of April 24, 2003, on the 
basis that the veteran met the minimum schedular requirements 
for TDIU and had continuously prosecuted his claim since the 
effective date of the grant of service connection.

It is the veteran's contention that he should be granted an 
effective prior to April 2003.  He asserts that he should be 
paid back to the age of 65 or earlier, when he retired and 
stopped working.  

III.  Analysis

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2006).

However, a TDIU claim is one for increased compensation, and 
the effective date rules for increased compensation therefore 
apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  For purposes of determining the above 
ratings, disabilities resulting from common etiology will be 
considered as one disability.  38 C.F.R. § 4.16(a)(2).  
Because the veteran's hearing loss and tinnitus result from a 
common etiology, they are considered a single disability and 
the veteran does meet the criteria of 38 C.F.R. § 4.16(a) 
because he has a single disability rated as 60 percent.

With the award of service connection for hearing loss and 
tinnitus rated as 50 percent and 10 percent disabling, the 
combined rating was 60 percent, a level of disability at 
which the RO was authorized to award TDIU.  April 24, 2003, 
is the effective date of service connection for hearing loss 
and tinnitus.  The effective date for hearing loss and 
tinnitus is not at issue in the present appeal.


TDIU benefits have also been granted, effective April 24, 
2003.  The veteran's argument that VA should award TDIU prior 
to that date is without legal merit.  As outlined in detail 
above, the veteran was not service connected for the 
disabilities upon which the assignment of a TDIU is based 
until the date of receipt of the claim on April 24, 2003.  
The effective date of an award of TDIU cannot predate the 
effective date of service connection of the disabilities upon 
which the entitlement is based.  See Hazan, 10 Vet. App. 511, 
520 (1997) (no entitlement to an increase in compensation, by 
way of effective date, at time when the claimant is not 
otherwise entitled to compensation).  

Because service connection was not established for hearing 
loss and tinnitus prior to April 24, 2003, and TDIU is 
predicated upon both of these service-connected disabilities, 
the earliest date that may be assigned for TDIU is April 24, 
2003.  38 U.S.C.A§ 5110; 38 C.F.R. § 3.400(o).  

The veteran argues that, inasmuch as his cessation from 
employment at the age of 65 (or earlier; we note he appears 
to have ceased employment at 63) was the result of service-
connected disability, he is entitled to a total disability 
rating based on unemployability effective from that date.  
The record clearly indicates that the veteran did not file a 
claim, either formal or informal, alleging entitlement to 
service connection or TDIU at any time prior to April 24, 
2003.  Even assuming that he was disabled at the time he 
retired from work, the record demonstrates that he suffered 
from a number of non-service-connected disabilities, 
particularly a heart problem, which contributed to his 
inability to continue employment.  

The Board recognizes the veteran's valorous service in World 
War II, including more than a year in the European theater 
and participation in combat as a parachutist and machine 
gunner.  His heroism and credibility are not in issue here, 
but the facts and the law require that April 24, 2003, the 
date of his claim for service connection for the disabilities 
which are the foundation of his unemployability rating, is 
the earliest effective date that may be assigned for the 
award of TDIU.  




ORDER

Entitlement to an earlier effective date for a total 
disability rating due to individual unemployability is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


